Coxe, J.,
(after stating the facts as above.) No valid reason for setting aside the verdict as against the evidence is suggested. The fact that the court, if the cause had been tried without a jury, would have reached a different conclusion, is not sufficient. The court is not permitted to substitute its opinion upon questions of fact for that of the jury. They had the power to render this verdict, and there is no precedent for disturbing it.
The principal question now argued relates to the declarations in the proofs of death. It is urged that because of these the plaintiff is estopped from asserting that the death of Hall was caused otherwise than by suicide and that, in any event, the court should have held that the burden originally upon the defendants was, by the introduction of the proofs, shifted from them to the plaintiff, and it then became her duty to satisfy *714the’jury by a preponderance of evidence that the assured died otherwise than by his own hand. It is thought that the defendants were not en-titled to these rulings for the following reasons: First. The defendants were in no way prejudiced by the statements and opinions in the proofs. There was therefore no estoppel. Bliss, Ins. (2d Ed.) § 265, and cases-cited.- Second. When the request was made for an instruction to the jury that- the introduction of the proofs shifted the burden of proof, the. evidence was all in; evidence much more full and complete than that upon which the coroner’s physician based his opinion. The physician himself had been examined, and his knowledge, or lack of knowledge, at the time he made his certificate, was fully disclosed. The proofs had then.been explained. The defendants might have rested their defense upon the proofs alone in which event, assuming the defendants’ construction of the physician’s language to be correct, it is possible that they would have been entitled to the instruction in question. But when, in conjunction with the proofs, came testimony explaining them, and showing'that the statements of the physician were based on hearsay, and were merely guess-wmrk on his part, such an instruction would have been erroneous. Third. The declarations in the proofs, construed together, do not-contaip an admission that Hall committed suicide. They state the facts, or what at the time the doctor supposed to be facts, and leave the defendants to draw their own inferences. It is true that the conclusion of suicide may be drawn from them, but, when it is-sought to give them the force of an admission that the policy w'as void, they should be carefully and strictly scrutinized. The language used by the physician is not inconsistent with the theory of death by accident, especially in view' of the fact that, when asked the direct question whether Hall died by his-own hand, he declined to answer it, and stated his reasons therefor. A man, while dazed or delirious from pain, might meet a self-inflicted, but w'holly accidental, death. He might walk through a wdndow supposing it to be a door, or drink a poisonous draught mistaking it for water, or discharge a pistol inadvertently believing it to be some harmless instrument, or while holding it in hands rendered nerveless and inert by the presence of disease; and yet a death'so occasioned would not be within the terms of the clause in question, and a statement of such facts can hardly be said to include an admission of suicide. Penfold v. Insurance Co., 85 N. Y. 817. The proofs leave the manner of Hall’s death very much where the evidence of the trial left it,—-in doubt. The problem thus presented it was the duty of the jury to solve. Fourth. The charge as given upon this subject was as favorable to the defendants as the facts warranted. , The jury were told to consider the proofs, and upon all the evidence to say what the exact truth was.
The question put to the defendants-’ secretary, Brownell, upon cross-examination, as to his willingness to pay the loss, was admitted because the statement w'as made during a conversation regarding which the witness had been fully interrogated by the defendants’ counsel. The plaintiff was therefore entitled to all that took place at this interview'. Although the question is broader than need be, the record shows conclu*715sively that counsel and witness were strictly confined to the conversation in question, and it is not now pretended that any other was referred to. Although the objection was properly overruled upon several grounds, it is unnecessary to consider them, as it is thought that the reason above stated is amply sufficient to justify 'the ruling.
The other exceptions to which argument has been directed have been examined; but it is thought that no error is pointed out which would justify the court in setting aside the verdict. The bill of exceptions presents fairly every question necessary for a full determination of this controversy, and it would seem to be for the interest of both parties that it should lie settled by the court of last resort with as little delay as possible. The motion is denied.